 
Exhibit 10.07


 
CREDIT AGREEMENT
 
This Credit Agreement (as amended, supplemented and restated, this “Agreement”)
dated as of May 9, 2005 between SANDERS MORRIS HARRIS GROUP INC. (the
“Borrower”), a Texas corporation, and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
(the “Lender”), a national banking association;
 
W I T N E S S E T H:
 
THAT, in consideration of the mutual covenants, agreements and undertakings
herein contained, the Obligors hereto agree as follows:
 
1. Definitions.


1.1 Defined Terms. Unless a particular word or phrase is otherwise defined or
the context otherwise requires, capitalized words and phrases used in the Credit
Documents have the meanings provided below.


Adjusted EBITDA means (a) net income plus (b) interest expense plus (c)
depreciation plus (d) amortization and impairment of goodwill plus (e) deferred
income taxes minus (f) capital expenditures (net of proceeds from Indebtedness
used to make capital expenditures) minus (g) payments of cash dividends.


Affiliate means any Person controlling, controlled by or under common control
with any other Person. For purposes of this definition, “control” (including
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the own-ership of voting securities
or otherwise.
 
Annual Financial Statements means the annual Financial Statements of a Person,
accompanied by a report and opinion of independent certified public accountants
satisfactory to the Lender, which shall (a) state that such financial
statements, in the opinion of such accountants, present fairly the financial
position of such Person as of the date thereof and the results of its operations
for the period covered thereby in conformity with Generally Accepted Accounting
Principles and (b) not express a doubt as to the ability of such Person to
continue as a going concern; in the case of a Person with Subsidiaries, its
Annual Financial Statements shall also include its consolidating Financial
Statements, but such consolidating Financial Statements need not be covered by
the report and opinion of such Person’s independent certified public accountants
described in the preceding clause of this definition.


Applications means all applications and agreements for Letters of Credit, or
similar instruments or agreements, in a form then used by the Lender; to the
extent that an Application is inconsistent with this Agreement, this Agreement
shall control.
 
Business Day means a day when the main office of the Lender is open for the
making of commercial loans in Houston, Texas.
 
Code means the Internal Revenue Code of 1986, as amended, as now or hereafter in
effect, together with all regula-tions, rulings and interpretations thereof or
thereunder by the Internal Revenue Service.
 
Collateral means all Property, tangible or intangible, real, personal or mixed,
now or hereafter subject to the Security Documents, or intended so to be.
 
Credit Documents means this Agreement, the Note, the Interest Rate Agreement,
all Applications, all Security Documents, all instruments, certificates and
agreements now or hereafter executed or delivered to the Lender pursuant to any
of the foregoing, and all amendments, modifications, renewals, extensions,
increases and rearrangements of, and substitutions for, any of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
Debt means all Indebtedness for borrowed money, including capitalized leases.


Entities means corporations, partnerships, joint ventures, limited liability
companies, joint stock associations, business trusts and other business
entities.
 
ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time, and all rules, regula-tions, rulings and interpretations adopted
by the Internal Revenue Service or the Department of Labor thereunder.
 
Event of Default means any of the events specified in Section 7.1, if there has
been satisfied any requirement in connection with such event for the giving of
notice, or the lapse of time, or the happening of any further condition, event
or act, and Default means any of such events, whether or not any such
requirement has been satisfied.
 
Existing Letters of Credit means the letters of credit heretofore issued by the
Lender and described on Schedule 1.
 
Financial Statements means the financial statements of a Person, including all
notes (if any) thereto, which shall include a balance sheet as of the date of
such financial statements and an income statement and a statement of cash flows
for the calendar year to date, all setting forth in comparative form the
corresponding figures from the previous calendar year and prepared in accordance
with Generally Accepted Accounting Principles (subject, in all cases except
Annual Financial Statements, to normal year-end adjustments).
 
Generally Accepted Accounting Principles means, as to a particular Person, such
accounting practice as, in the opinion of the independent accountants of
recognized national standing regu-larly retained by such Person and acceptable
to the Lender, conforms at the time to generally accepted accounting principles,
consistently applied. Generally accepted accounting principles means those
principles and practices which are (a) recognized as such by the Financial
Accounting Standards Board; (b) applied for all periods after the date hereof in
a manner con-sistent with the manner in which such principles and practices were
applied to the most recent audited financial statements of the relevant Person
furnished to the Lender, and (c) consistently applied for all periods after the
date hereof so as to reflect properly the financial condition, and results of
operations and changes in financial position, of such Person. If any change in
any accounting principle or practice is required by the Financial Accounting
Standards Board in order for such prin-ciple or practice to continue as a
generally accepted accounting principle or practice, all reports and financial
statements required hereunder may be prepared in accordance with such change
only after written notice of such change is given to the Lender.
 
Governmental Authority means any foreign governmental authority, the United
States of America, any State of the United States and any political subdivision
of any of the fore-going, and any agency, department, commission, board, bureau,
court or other tribunal having jurisdiction over the Lender, the Borrower, any
of the Borrower’s Subsidiaries or their respec-tive Property.
 
Highest Lawful Rate means the maximum nonusurious rate of interest permitted to
be charged by applicable federal or Texas law (whichever shall permit the higher
lawful rate) from time to time in effect. At all times, if any, as the Texas
Finance Code shall establish the Highest Lawful Rate, the Highest Lawful Rate
shall be the “weekly ceiling” (as defined therein) from time to time in effect.
 
Indebtedness means and include (a) all items which in accordance with Generally
Accepted Accounting Principles would be included on the liability side of a
balance sheet on the date as of which Indebtedness is to be determined
(excluding capital stock, surplus, surplus reserves and deferred credits);
(b) all guar-anties, endorsements and other contingent obligations in respect
of, or any obligations to purchase or otherwise acquire, Indebt-edness of
others, and (c) all Indebtedness secured by any Lien existing on any interest of
the Person with respect to which Indebtedness is being determined in Property
owned subject to such Lien whether or not the Indebtedness secured thereby shall
have been assumed; but such term shall not mean or include any Indebtedness in
respect of which monies sufficient to pay and discharge the same in full (either
on the expressed date of maturity thereof or on such earlier date as such
Indebtedness may be duly called for redemption and payment) shall be deposited
with a depository, agency or trustee acceptable to the Lender in trust for the
payment thereof.
 
 
-2-

--------------------------------------------------------------------------------

 
Interest Rate Agreement means the Interest Rate Agreement of even date herewith
between the Borrower and the Lender.
 
Legal Requirement means any law, statute, ordinance, decree, requirement, order,
judgment, rule, regulation (or inter-pretation of any of the foregoing) of, and
the terms of any license or permit issued by, any Governmental Authority or any
Self-Regulatory Organization.
 
Letter of Credit Drawing means any drawing under a Letter of Credit.
 
Letter of Credit Exposure means, on any date, the sum of (a) the aggregate
then-undrawn face amount of all outstanding Letters of Credit plus (b) all
then-unreimbursed Letter of Credit Drawings.
 
Letter of Credit Sublimit means $1,500,000.
 
Letters of Credit means all letters of credit issued pursuant to this Agreement,
including the Existing Letters of Credit.
 
Leverage Ratio means, on the last day of any calendar quarter, the ratio of (a)
Debt as of such date to (b) Adjusted EBITDA for the four calendar quarters then
ending.


Lien means any mortgage, pledge, charge, encumbrance, security interest,
collateral assignment or other lien or restriction of any kind, whether based on
common law, constitutional provision, statute or contract, and shall include
reservations, exceptions, encroach-ments, easements, rights of way, covenants,
conditions, restrictions, leases and other title exceptions.


Liquidity means, on any date, (a) cash and cash equivalents plus (b) marketable
securities owned plus (c) marketable securities available for sale minus (d)
securities sold, not yet purchased.


Liquidity Ratio means, on any date, the ratio of (a) Liquidity to (b) Debt.


Loan means each advance of funds pursuant to this Agreement.
 
Loan Commitment means, on any date, the difference of (a) the Maximum Commitment
minus (b) the Letter of Credit Exposure.
 
Management Group means George L. Ball; Robert E. Garrison II; Titus H. Harris,
Jr.; Ben T. Morris, and Don A. Sanders.
 
Margin Stock shall have the meaning ascribed to such term in Regulation U.


Maximum Commitment means $15,000,000.
 
Note means the promissory note of the Borrower described in Section 2.1, and any
and all renewals, extensions, modifications, rearrangements and replacements
thereof and any and all substitutions therefor.
 
Obligations means all Indebtedness of the Obligors under the Credit Documents,
including the Loans, the Indebtedness under the Applications, the Letter of
Credit Drawings, the expenses of the Lender of the type described in Section
8.8, other expenses paid or incurred by the Lender in performing any agreement
of any Obligor under any Credit Document which such Obligor has failed to
perform and obligations under Section 8.9.
 
 
-3-

--------------------------------------------------------------------------------

 
Obligors means all Persons other than the Lender executing any Credit Document.
 
Organizational Documents means, with respect to an Entity, the documents and
instruments providing for the formation, organization and governance thereof.
 
Past Due Rate means a rate per annum equal to the lesser of (a) the Prime Rate
plus 2% or (b) the Highest Lawful Rate.
 
Person means any individual, Entity, trust, unin-corporated organization,
Governmental Authority, Self-Regulatory Organization or any other form of
entity.
 
Plan means any plan subject to Title IV of ERISA and maintained for employees of
the Borrower, any of its Subsidiaries or any member of a “controlled group of
corporations”, as such term is defined in the Code, of which the Borrower or any
of its Subsidiaries is a part, or any such plan to which the Borrower or any of
its Subsidiaries is required to contribute on behalf of its employees.
 
Prime Rate means the rate of interest per annum publicly announced from time to
time by the Lender as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.


Proper Form means in form and substance reasonably satisfactory to the Lender.
 
Property means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.
 
Regulation U means Regulation U of the Board of Governors of the Federal Reserve
System.
 
Quarterly Financial Statements means the quarterly Financial Statements of a
Person.
 
Secretary’s Certificate means a certificate of the Secretary or an Assistant
Secretary (or similar officer) of an Entity as to (a) the resolutions of the
Board of Directors (or similar body) of such Entity authorizing the execution,
delivery and performance of the Credit Documents to be delivered by such Entity;
(b) the incumbency and signature of the officer(s) of such Entity executing such
Credit Documents on behalf of such Entity, and (c) the Organizational Documents
of such Entity.
 
Security Agreement means the security agreement, in Proper Form, in favor of the
Lender in connection with the Loans, covering the equity in certain Subsidiaries
of the Borrower and other property therein described and securing, without
limitation, the Obligations.
 
Security Documents means this Agreement, the Security Agreement and any and all
other agreements and other instruments and Financing Statements now or hereafter
executed and delivered or authorized by any Person (other than solely by the
Lender and/or any other creditor partici-pating in any of the Obligations or any
collateral or security therefor) in connection with, or as security for the
payment or performance of, the Obligations.
 
Self-Regulatory Organizations means all securities exchanges, commodity
exchanges, the National Association of Securities Dealers and other Persons (a)
to which any Governmental Authority has delegated any of its powers and (b)
which has jurisdiction over the Borrower or any of its Subsidiaries.
 
Subsidiary means, as to a particular parent Entity, any Entity of which more
than 50% of the indicia of equity rights (whether outstanding capital stock or
otherwise) is at the time directly or indirectly owned by, such parent Entity,
or by one or more of its Affiliates.
 
 
-4-

--------------------------------------------------------------------------------

 
Termination Date means the earlier of (a) 364 days after the date hereof (or, if
such day is not a Business Day, the immediately preceding Business Day) or (b)
the date specified by the Lender in accordance with Section 7.1(3).
 
Total Exposure means, on any date, the sum of (a) the outstanding principal
balance of the Note plus (b) the Letter of Credit Exposure, in each case for
such day.
 
Unused Commitment means, on any date, the difference of (a) the Maximum
Commitment minus (b) the Total Exposure.
 
1.2       Other Terms and References. Except where specifically otherwise
provided in the Credit Documents:


(a)  Each of the following terms shall have the meaning ascribed to it in the
Texas Uniform Commercial Code on the date hereof:


accessions, continuation statement, fixtures, general intangibles, goods,
proceeds, security in-terest and security agreement.
 
(b)  Any accounting term not otherwise defined shall have the meaning ascribed
to it under Generally Accepted Accounting Principles.


(c)  All calculations of amounts and ratios with respect to each covenant
contained in the Credit Documents shall be carried out to the precision implied
in such covenant; e.g., if a ratio is expressed in a covenant as “at least 1.00
to 1” then such ratio shall be rounded to the nearest 0.01, while if a ratio is
expressed in a covenant as “at least 1.0 to 1” then such ratio shall be rounded
to the nearest 0.1.


(d)      Unless otherwise specified, all references to time shall be references
to Houston time.


(e)  Wherever the term “including” or any of its correlatives appears in a
Credit Document, it shall be read as if it were written “including (by way of
example and without limiting the generality of the subject or concept referred
to)”.


(f)  Wherever the word “herein” or “hereof” is used in a Credit Document, it is
a reference to that entire Credit Document and not just to the subdivision of it
in which the word is used.


(g)  References in a Credit Document to Section and Article numbers are
references to the Sections and Articles, respectively, of such Credit Document.


(h)  References in a Credit Document to Exhibits, Schedules, Riders, Annexes and
Appendices are to the Exhibits, Schedules, Riders, Annexes and Appendices to
such Credit Document, and they shall be deemed incorporated into such Credit
Document by reference.


(i)  Any term defined in the Credit Documents which refers to a particular
agreement, instrument or document shall also mean, refer to and include all
modifications, amendments, supplements, restatements, renewals, extensions and
substitutions of the same; but nothing in this Section shall be construed to
authorize any such modification, amendment, supplement, restate-ment, renewal,
extension or substitution except as may be permitted by other provisions of the
Credit Documents.


(j)       Defined terms may be used in the singular or plural, as the context
requires.


(k)  The pronouns used in the Credit Documents are in the neuter gender but
shall be construed as feminine, masculine or neuter, as the context requires.


 
-5-

--------------------------------------------------------------------------------

 
2.  The Credits. 


2.1  Loans. Subject to the terms and conditions hereof, the Lender agrees to
make Loans to the Borrower from time to time before the Termination Date, not to
exceed the Loan Commitment at any one time outstanding, the Borrower having the
right to borrow, repay and reborrow. Each Loan shall be an integral multiple of
$10,000 or the Unused Commitment, whichever is less. Each repayment of the Loans
shall be an integral multiple of $10,000 or the principal balance of the Note,
whichever is less. The Loans shall be evidenced by the Note substantially in the
form of Exhibit A.


2.2  Letters of Credit.


(a)  Subject to the terms and conditions hereof, the Lender agrees to issue
Letters of Credit for the account of the Borrower (or the account of a
Subsidiary of the Borrower, as favouree) from time to time before the
Termination Date, in such face amount, with such expiry date (but no Letter of
Credit shall have an expiry date which is more than one year after the scheduled
Termination Date) and for the benefit of such beneficiary as the Borrower may
designate in the Application for such Letter of Credit; but the Lender shall
have no obligation to issue a Letter of Credit if, after giving effect to such
issuance, either (x) the Letter of Credit Exposure would exceed the Letter of
Credit Sublimit or (y) the Total Exposure would exceed the Maximum Commitment.
In consideration for the issuance of each Letter of Credit, the Borrower agrees
to pay the Lender (1) a letter of credit fee equal to the lesser of $500 or 1%
per annum of the face amount of such Letter of Credit for its term, paid as a
condition to the issuance of such Letter of Credit, and (2) the usual and
customary fees of the Lender for each amendment and wire advice of and drawing
under such Letter of Credit. All past due fees shall accrue interest at the Past
Due Rate.


(b)  The obligation of the Borrower to reimburse the Lender for amounts drawn
under each Letter of Credit shall be a demand obligation as described in the
related Application; but if the Borrower fails to promptly reimburse the Lender
for any such draw, then the Lender may advance the amount of such draw as a
Loan, regardless of the procedures (including conditions precedent) described in
this Agreement concerning the making of Loans, the size of such Loan or the
acceleration of the Termination Date as provided in Section 8.1(2).


(c)  On the Termination Date (whether by the passage of time or otherwise), the
Borrower shall immediately provide the Lender with either (1) cash collateral in
an amount equal to the Letter of Credit Exposure, such collateral to be subject
to Security Documents in Proper Form, or (2) a back-up letter of credit for each
outstanding Letter of Credit, each such back-up letter of credit in a face
amount equal to the relevant Letter of Credit, with an expiry date at least one
month after the expiry date of such Letter of Credit, issued by an issuer
reasonably satisfactory to the Lender and in Proper Form.


2.3  Unused Commitment Fee; Reduction of Maximum Commitment. In consideration of
the Maximum Commitment, the Borrower agrees to pay a commitment fee (computed on
the basis of the actual number of days elapsed in a year composed of 360 days)
of 1/8% per annum on the daily average Unused Commitment, such fee to be due and
payable on the last Business Day of each June, September, December and March
before the Termination Date and on the Termination Date. All past due commitment
fees shall bear interest at the Past Due Rate. The Borrower may, upon ten
Business Days’ prior written notice to the Lender, permanently reduce the
Maximum Commitment in integral multiples of $100,000; but the Borrower may not
reduce the Maximum Commitment to an amount less than the then-current Total
Exposure.


2.4  Capital Adequacy.


(a)  If after the date of this Agreement, the Lender shall have determined that
the adoption or effectiveness of any appli-cable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or adminis-tration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by the Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the Lender’s capital as a consequence
of its obligations under the Credit Documents to a level below that which the
Lender could have achieved but for such adoption, change or compliance (taking
into consideration the Lender’s policies with respect to capital adequacy) by an
amount deemed by the Lender to be material, then from time to time, the Borrower
shall pay to the Lender such additional amount or amounts as will compensate the
Lender for such reduction.


 
-6-

--------------------------------------------------------------------------------

 
(b) A certificate of the Lender setting forth in reasonable detail the cause and
such amount or amounts as shall be necessary to compensate the Lender as
speci-fied in Section 2.4(a), detailing the calculation of such amount(s), shall
be delivered as soon as practicable to the Borrower and shall be conclusive and
binding, absent manifest error. The Borrower shall pay the Lender the amount
shown as due on any such certificate within 15 days after the Lender delivers
such certificate. In preparing such certi-ficate, the Lender may employ such
assumptions and allocations of costs and expenses as it shall in good faith deem
reasonable and may use any reasonable averaging and attribution method.
 
2.5  Payments. Unless otherwise expressly provided therein, all payments of
principal, interest and other fees and amounts due from any Obligor under the
terms of the Credit Documents shall be made in immediately available dollars to
the Lender at its principal banking building in Houston, Harris County, Texas,
by no later than 12:00 noon on the date when due; each payment made after that
time shall be considered for all purposes (including the payment of interest, to
the extent permitted by law) as having been made on the next succeeding Business
Day. Except as otherwise provided in the Credit Documents, if any payment or
prepayment becomes due and payable on a day which is not a Business Day, then
the date for the payment thereof shall be extended to the next succeeding
Business Day, and interest shall be payable thereon at the then-applicable rate
per annum during such extension.


3.  Conditions.


3.1  All Extensions of Credit. The obligation of the Lender to make any Loan or
to issue any Letter of Credit is subject to (a) the accuracy, in all material
respects, of all representations and warranties of the Obligors on the date
thereof; (b) the performance by the Obligors of their respective obligations
under the Credit Documents and (c) the satisfaction of the following further
conditions: (1) the Lender shall have received the following, all of which shall
be duly executed and in Proper Form: (A) in the case of a Loan, a Request for
Loan, substantially in the form of Exhibit B, by the relevant Rate Designation
Date (as defined in the Interest Rate Agreement) before the date (which shall be
a Business Day) of such proposed Loan; (B) in the case of a Letter of Credit, an
Application, five Business Days before the date (which shall be a Business Day)
of the proposed issuance of such Letter of Credit, and (C) such other documents
as the Lender may reasonably require; (2) before the making of the Loan or the
issuance of the Letter of Credit, as the case may be, there shall have occurred,
in the sole opinion of the Lender, no material adverse change in the assets,
liabilities, financial condition, business or affairs of the Borrower and its
Subsidiaries, taken as a whole; (3) no Default or Event of Default shall have
occurred and be continuing, and (4) the making of the Loan or the issuance of
the Letter of Credit, as the case may be, shall not be prohibited by, or subject
the Lender to any penalty or onerous condition under, any Legal Requirement.


3.2 First Extension of Credit. In addition to the matters described in Section
3.1, the obligation of the Lender to make the first Loan or issue the first
Letter of Credit hereunder (other than the Existing Letters of Credit) is
subject to the receipt by the Lender of each of the following, in Proper Form:
(a) the Note, the Security Agreement and the Interest Rate Agreement, each duly
executed by the Borrower; (b) a Secretary’s Certificate for the Borrower; (c) a
certificate from the Secretary of State or other appropriate public official as
to the continued existence or authority to do business and good standing of the
Borrower; Sanders Morris Harris, Inc., and SMH Capital Advisors, Inc.; (d) a
legal opinion substantially to the effects set forth on Exhibit D, and
(e) evidence satisfactory to the Lender as to the priority of the security
interests created by the Security Documents, and to the further condition that,
at the time of the initial Loan, all legal matters incident to the transactions
herein contemplated shall be satisfactory to Locke Liddell & Sapp LLP, counsel
for the Lender. Upon the satisfaction of the conditions described in the
immediately preceding sentence, the Existing Letters of Credit shall be deemed
to be Letters of Credit for all purposes, and the application for each Existing
Letter of Credit shall be deemed to be an Application, without need for any
further action and without any adjustment to the letter of credit fees
previously paid in connection with the issuance of the Existing Letters of
Credit.


 
-7-

--------------------------------------------------------------------------------

 
4. Representations and Warranties.
 
To induce the Lender to enter into this Agreement and to make the Loans, the
Borrower represents and warrants as follows:


4.1 Organization. The Borrower and each of its Subsidiaries (a) is duly
organized, validly existing and in good standing under the laws of the state of
its organization; (b) has all power and authority to conduct its business as
presently conducted; (c) is duly qualified to do business and in good standing
in all jurisdictions where such qualification is necessary or desirable, and (d)
has all licenses, permits and registrations necessary to conduct its business as
presently conducted, and all of the same are in full force and effect.


4.2  Financial Statements. The financial statements delivered to the Lender
fairly present, in accordance with Generally Accepted Accounting Principles, the
financial condition and the results of operations of the Borrower and its
Subsidiaries as at the dates and for the periods indicated. No material adverse
change has occurred in the assets, liabilities, financial condition, business or
affairs of the Borrower and its Subsidiaries, taken as a whole, since the dates
of such financial statements. Neither the Borrower nor any of such other Persons
is subject to any instrument or agreement materially and adversely affecting its
financial condition, business or affairs.


4.3  Enforceable Obligations; Authorization. The Credit Documents are legal,
valid and binding obligations of the Obligors, enforceable in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency and
other similar laws affecting creditors’ rights generally and by general
equitable principles. The execution, delivery and performance of the Credit
Documents (a) have all been duly authorized by all necessary action by the
Obligors; (b) are within the power and authority of the Obligors; (c) do not and
will not contravene or violate any Legal Requirement or the Organizational
Documents of the Obligors; (d) do not and will not result in the breach of, or
constitute a default under, any material agreement or instrument by which the
Obligors or any of their respective Property may be bound or affected, and (e)
do not and will not result in the creation of any Lien upon any Property of any
of the Obligors except as expressly contemplated therein. All necessary permits,
registrations and consents for such making and performance have been obtained.
Except as expressly set forth therein, the Liens of the Security Documents will
constitute valid and perfected first and prior Liens on the Collateral, subject
to no other Liens whatsoever.


4.4  Other Debt. Neither the Borrower nor any of its Subsidiaries is in default
in the payment of any other Indebtedness or under any agreement, mortgage, deed
of trust, security agreement or lease to which it is a party.


4.5 Litigation. Except as heretofore disclosed to the Lender, there is no
litigation or administrative proceeding pending or, to the knowledge of the
Borrower, threatened against, nor any outstanding judgment, order or decree
affecting, the Borrower or any of its Subsidiaries before or by any Governmental
Authority or any Self-Regulatory Organization. Neither the Borrower nor any of
its Subsidiaries is in default with respect to any judgment, order or decree of
any Governmental Authority or any Self-Regulatory Organization.


4.6 Title.  The Borrower and each of its Subsidiaries has good and marketable
title to its respective Property, free and clear of all Liens other than Liens
permitted under Section 6.2.


4.7 Taxes.  The Borrower and each of its Subsidiaries has filed all tax returns
required to have been filed and paid all taxes shown thereon to be due, except
those for which extensions have been obtained and those which are being
contested in good faith by appropriate proceedings diligently conducted.
 
4.8 Investment Company Act. No Obligor is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.
 
 
-8-

--------------------------------------------------------------------------------

 
4.9 Public Utility Holding Company Act. No Obligor is a “holding company,” a
“subsidiary company” of a “holding company,” an “affiliate” of a “holding
company” or an affiliate of a “subsidiary company” of a “holding company,” as
such terms are defined in the Public Utility Holding Company Act of 1935, as
amended.


4.10 Subsidiaries. The Borrower has no Subsidiaries other than as listed on
Appendix I. Each such Subsidiary is owned by the Borrower in the percentage set
forth on Appendix I.


4.11 Representations by Others; No Misrepresentation. All statements made by or
on behalf of any Obligor in connection with any Credit Document shall constitute
representations and warranties of the Borrower hereunder. No information
furnished by or on behalf of the Borrower to the Lender in connection with the
negotiation of this Agreement or delivered hereunder contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.


5. Affirmative Covenants.
 
The Borrower covenants and agrees with the Lender that before the termination of
this Agreement it will do, cause each of its Subsidiaries to do, and if
necessary cause to be done, each and all of the following:


5.1 Taxes, Existence, Regulations, Property, etc. At all times (a) pay when due
all taxes and governmental charges of every kind upon it or against its income,
profits or Property, unless and only to the extent that the same shall be
contested in good faith and reserves in accordance with Generally Accepted
Accounting Principles have been established therefor; (b) do all things
necessary to preserve its existence, qualifications, rights and franchises in
all States where such qualification is necessary or desirable; (c) comply with
all applicable Legal Requirements in respect of the conduct of its business and
the ownership of its Property, and (d) cause its Property to be protected,
maintained and kept in good repair and make all replacements and additions to
its Property as may be reasonably necessary to conduct its business properly and
efficiently.


5.2 Financial Statements and Information. Furnish to the Lender: (a) as soon as
available and in any event within 120 days after the end of each calendar year,
Annual Financial Statements of the Borrower and its Subsidiaries; (b) as soon as
available and in any event within 45 days after the end of each calendar
quarter, Quarterly Financial Statements of the Borrower and its Subsidiaries;
(c) concurrently with the financial statements provided for in Sections 5.2(a)
and (b), a Certificate of No Default substantially in the form of Exhibit D; (d)
promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with (1) the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission; (2) any
Self-Regulatory Organization, or (3) any national securities exchange, and
(e) such other information relating to the financial condition and affairs of
the Borrower and its Subsidiaries as from time to time may be reasonably
requested by the Lender.


5.3 Financial Tests. Have and maintain as of the end of each calendar quarter:
(a) total assets under management with a fair value of at least $8,000,000,000;
(b) a Liquidity Ratio of at least 1.50 to 1, and (c) a Leverage Ratio of no more
than 2.50 to 1.


5.4 Inspection. Upon at least one Business Day’s prior notice, permit the Lender
to inspect its Property, to examine its files, books and records and make and
take away copies thereof, and to discuss its affairs with its officers and
accountants, all at such times and intervals and to such extent as the Lender
may reasonably desire.


5.5 Further Assurances. Promptly execute and deliver any and all other and
further instruments which may be requested by the Lender to cure any defect in
the execution and delivery of any Credit Document or more fully to describe
particular aspects of the Borrower’s agreements set forth in the Credit
Documents or so intended to be.


 
-9-

--------------------------------------------------------------------------------

 
5.6 Books and Records. Maintain books of record and account in accordance with
Generally Accepted Accounting Principles.


5.7 Insurance. Maintain insurance with such insurers, on such of its properties,
in such amounts and against such risks as is satisfactory to the Lender, and
furnish the Lender satisfactory evidence thereof promptly upon request.


5.8 Notice of Certain Matters. Notify the Lender immediately upon acquiring
knowledge of (a) the institution or threatened institution of any lawsuit or
administrative proceeding affecting the Borrower or any of its Subsidiaries; (b)
any material adverse change in the assets, liabilities, financial condition,
business or affairs of the Borrower or any of its Subsidiaries, or (c) the
occurrence of any Event of Default or any Default. The Borrower will notify the
Lender in writing at least 30 days before the date that the Borrower or any of
its Subsidiaries changes its name or the location of its chief executive office
or principal place of business or the place where it keeps its books and
records.


5.9 Use of Credits. The Letters of Credit and proceeds of the Loans will be used
for general corporate purposes.


6. Negative Covenants.
 
The Borrower covenants and agrees with the Lender that before the termination of
this Agreement it will not, and will not suffer or permit any of its
Subsidiaries to, do any of the following:


6.1 Indebtedness. Create, incur, suffer or permit to exist, or assume or
guarantee, directly or indirectly, or become or remain liable with respect to
any Indebtedness, whether direct, indirect, absolute, contingent or otherwise,
except the following: (a) Indebtedness to the Lender; (b) Indebtedness secured
by Liens permitted by Section 6.2; (c) other liabilities existing on the date of
this Agreement and heretofore disclosed to the Lender, and all renewals and
extensions (but not increases) thereof; (d) current accounts payable and
unsecured current liabilities, not the result of borrowing, to vendors,
suppliers and persons providing services, for expenditures for goods and
services normally required by it in the ordinary course of business and on
ordinary trade terms; (e) Indebtedness incurred in connection with assets sold
in the ordinary course of business but not yet owned, and (f) other
Indebtedness, not to exceed $250,000 in the aggregate at any one time
outstanding.


6.2 Liens. Create or suffer to exist any Lien upon any of its Property now owned
or hereafter acquired, or acquire any Property upon any conditional sale or
other title retention device or arrangement or any purchase money security
agreement; or in any manner directly or indirectly sell, assign, pledge or
otherwise transfer any of its accounts or contract rights; but the Borrower or
any of its Subsidiaries may create or suffer to exist: (a) artisans’ or
mechanics’ Liens arising in the ordinary course of business, and Liens for
taxes, but only to the extent that payment thereof shall not at the time be due;
(b) Liens in effect on the date hereof and disclosed to the Lender in writing,
but neither the maximum amount of Indebtedness secured thereby nor the Property
covered thereby shall increase; (c) deposits with clearing brokers and dealers
in the ordinary course of business and on customary terms; (d) purchase money
Liens on Property to be acquired by it, if the Indebtedness secured thereby does
not exceed the purchase price of such Property; (e) Liens on Margin Stock if
such Liens do not cover Margin Stock with a fair value equal to at least 25% of
the fair value of all of the Property of the Borrower and its Subsidiaries,
measured at the time of creation of such Liens, and (f) Liens in favor of the
Lender.


6.3 Contingent Liabilities. Directly or indirectly guarantee the performance or
payment of, or purchase or agree to purchase, or assume or contingently agree to
become or be secondarily liable in respect of, any obligation or liability of
any other Person except (a) as heretofore disclosed to the Lender; (b)
guaranties of Indebtedness aggregating no more than $250,000 at any one time
outstanding, and (c) for the endorsement of checks or other negotiable
instruments in the ordinary course of business.


 
-10-

--------------------------------------------------------------------------------

 
6.4 Mergers, Consolidations and Dispositions and Acquisitions of Assets. In any
single transaction or series of transactions, directly or indirectly
(a) liquidate or dissolve; (b) be a party to any merger or consolidation;
(c) sell, convey or lease all or any substantial part of its assets (including
any line of business), except for sale of securities in the ordinary course of
business; (d) pledge, transfer or otherwise dispose of any shares of capital
stock of a Subsidiary or any Indebtedness of a Subsidiary, or permit any
Subsidiary to issue any additional shares of capital stock other than to the
Borrower or to acquire any shares of capital stock of the Borrower or any
Subsidiary; or (e) acquire all or substantially all of the assets or any line of
business of any Person, or a majority of stock of or similar interest in any
other Person, (other than the acquisition of all of the equity issued by The
Edelman Financial Center, LLC) after the date hereof, if (with respect to this
clause (e)) the aggregate consideration for such transaction exceeds
$15,000,000.


6.5 Nature of Business; Management. Change the nature of its business or enter
into any business which is substantially different from the business in which it
is presently engaged or permit any material change in its management.


6.6 Transactions with Related Parties. Enter into any transaction or agreement
with any officer, director or holder of any outstanding interest in the Borrower
or any of its Subsidiaries (or any Affiliate of any such Person) unless the same
is upon terms substantially similar to those obtainable from wholly unrelated
sources.
 
6.7 ERISA. At any time permit any Plan to (a) engage in any “prohibited
transaction” as defined in ERISA; (b) incur any “accumulated funding deficiency”
as defined in ERISA, or (c) be terminated in a manner which could result in the
imposition of a Lien on any Property of the Borrower or any of its Subsidiaries
pursuant to ERISA.


7. Events of Default and Remedies.


7.1 Events of Default. If any of the following events shall occur and be
continuing, then the Lender may do any or all of the following: (1) without
notice to the Borrower, declare the Note to be, and thereupon the Note shall
forthwith become, immediately due and payable, together with all accrued
interest thereon and all earned or accrued commitment fees hereunder, without
notice of any kind, notice of acceleration or of intention to accelerate,
presentment and demand or protest, all of which are hereby expressly waived;
(2) without notice to the Borrower, terminate all commitments; (3) by notice in
writing to the Borrower, accelerate the Termination Date to a date as early as
the date of the notice; (4) exercise its rights of offset against each account
and all other Property of the Borrower in the possession of the Lender, which
right is hereby granted by the Borrower to the Lender, and (5) exercise any and
all other rights pursuant to the Credit Documents:


(a) The Borrower shall fail to pay or prepay any principal of the Note as and
when due; or


(b) The Borrower shall fail to pay any interest on the Note or any commitment
fee or other Obligation as and within five days of when due; or


(c) The Borrower or any of its Subsidiaries (1) shall fail to pay at maturity,
or within any applicable period of grace, any principal of or interest on any
other borrowed money obligation or shall fail to observe or perform any term,
covenant or agreement contained in any agreement or obligation by which it is
bound, or (2) is in default under or in violation of any Legal Requirement; or


(d) Any representation or warranty made in connection with any Credit Document
shall prove to have been incorrect, false or misleading; or


(e) Default shall occur in the punctual and complete performance of any covenant
of the Borrower or any other Person contained in any Credit Document; or


 
-11-

--------------------------------------------------------------------------------

 
(f) A final judgment for the payment of money shall be rendered against the
Borrower or any of its Subsidiaries and (1) the same shall remain undischarged
by the date as of which the judgment creditor may execute thereon and (2) such
execution shall not be effectively stayed; or


(g) Any Obligor shall claim, or any court shall find or rule, that the Lender
does not have a valid Lien as provided for herein on any security which may have
been provided by such Obligor; or


(h) The sale, encumbrance or abandonment (except as otherwise expressly
permitted by the Credit Documents) of any Collateral; or the making of any levy,
seizure or attachment thereof or thereon; or the loss, theft, substantial
damage, or destruction thereof; or


(i) Any order shall be entered in any proceeding against the Borrower or any of
its Subsidiaries decreeing the dissolution, liquidation or split-up thereof, and
such order shall remain in effect for 30 days; or


(j) The occurrence of an Event of Default under any Credit Document; or


(k) The Borrower or any of its Subsidiaries shall make a general assignment for
the benefit of creditors or shall petition or apply to any tribunal for the
appointment of a trustee, custodian, receiver or liquidator of all or any
substantial part of its business, estate or assets or shall commence any
proceeding under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction,
whether now or hereafter in effect; or


(l) Any such petition or application shall be filed or any such proceeding shall
be commenced against the Borrower or any of its Subsidiaries and the Borrower or
such Subsidiary by any act or omission shall indicate approval thereof, consent
thereto or acquiescence therein, or an order shall be entered appointing a
trustee, custodian, receiver or liquidator of all or any substantial part of the
assets of the Borrower or any of its Subsidiaries or granting relief to the
Borrower or any of its Subsidiaries or approving the petition in any such
proceeding, and such order shall remain in effect for more than 60 days; or
 
(m) The Borrower or any of its Subsidiaries shall fail generally to pay its
debts as they become due or suffer any writ of attachment or execution or any
similar process to be issued or levied against it or any substantial part of its
Property which is not released, stayed, bonded or vacated within 30 days after
its issue or levy; or


(n) The Borrower or any of its Subsidiaries shall have concealed, removed, or
permitted to be concealed or removed, any part of its Property, with intent to
hinder, delay or defraud its creditors or any of them, or made or suffered a
transfer of any of its Property which may be fraudulent under any bankruptcy,
fraudulent conveyance or similar law; or shall have made any transfer of its
Property to or for the benefit of a creditor at a time when other creditors
similarly situated have not been paid; or


(o) The President or Chief Executive Officer of the Borrower is an individual
who is not a member of the Management Group; or


(p) Members of the Management Group and their respective spouses, descendants
and Affiliates in the aggregate do not own at least 15% of the outstanding
equity issued by the Borrower.


7.2 Remedies Cumulative. No remedy, right or power conferred upon the Lender is
intended to be exclusive of any other remedy, right or power given hereunder or
now or hereafter existing at law, in equity, or otherwise, and all such
remedies, rights and powers shall be cumulative.


8. Miscellaneous.


8.1 No Waiver. No waiver of any Default shall be deemed to be a waiver of any
other Default. No failure to exercise or delay in exercising any right or power
under any Credit Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power preclude any further or
other exercise thereof or the exercise of any other right or power. No
amendment, modification or waiver of any Credit Document shall be effective
unless the same is in writing and signed by the Person against whom such
amendment is sought to be enforced. No notice to or demand on the Borrower or
any other Person shall entitle the Borrower or any other Person to any other or
further notice or demand in similar or other circumstances.


 
-12-

--------------------------------------------------------------------------------

 
8.2 Notices. All notices under the Credit Documents shall be in writing and
either (1) delivered against receipt therefor; (2) mailed by registered or
certified mail, return receipt requested, or (3) sent by telecopy, in each case
addressed as follows:


(a)
If to the Borrower, to:
     
Sanders Morris Harris Group Inc.
 
3100 JPMorgan Chase Tower
 
600 Travis, Suite 3100
 
Houston, Texas 77002
 
Telecopy No.: (713) 993-4677
   
(b)
If to the Lender, to:
     
JPMorgan Chase Bank, National Association
 
712 Main Street, 9th Floor CBB-N/397
 
Houston, Texas 77002
 
Attention: Kevin K. Rech
 
Telecopy No.: (713) 216-3024



or to such other address as a party may designate. Notices shall be deemed to
have been given (whether actually received or not) when delivered (or, if
mailed, on the second Business Day after deposit with the United States Postal
Service); but, the notices required or permitted by Sections 2.3 and 3.1(c)(1)
shall be effective only when actually received by the Lender. Actual notice
shall always be effective.
 
8.3 Governing Law.  Unless otherwise specified therein, each Credit Document
shall be governed by and construed in accordance with the laws of the State of
Texas and the United States of America.


8.4 Survival; Parties Bound.  All representations, warranties, covenants and
agreements made by or on behalf of the Borrower in connection herewith shall (a)
survive the execution and delivery of the Credit Documents; (b) not be affected
by any investigation made by any Person, and (c) bind the Borrower and its
successors, trustees, receivers and assigns and inure to the benefit of the
successors and assigns of the Lender; but the undertaking of the Lender
hereunder to make Loans and issue Letters of Credit shall not inure to the
benefit of any successor or assign of the Borrower. The term of this Agreement
shall be until the final maturity of the Note, the expiry or cancellation of all
Letters of Credit and the payment of all amounts due under the Credit Documents.


8.5 Counterparts.  This Agreement may be executed in several identical
counterparts, and by the parties hereto on separate counterparts, and each
counterpart, when so executed and delivered, shall constitute an original
instrument, and all such separate counterparts shall constitute but one and the
same instrument.


8.6 Usury Not Intended; Refund of Any Excess Payments. It is the intent of the
parties in the execution and performance of this Agreement to contract in strict
compliance with the usury laws of the State of Texas and the United States of
America from time to time in effect. In furtherance thereof, the Lender and the
Borrower stipulate and agree that none of the terms and provisions contained in
any Credit Document shall ever be construed to create a contract to pay for the
use, forbearance or detention of money with interest at a rate in excess of the
Highest Lawful Rate and that for purposes hereof “interest” shall include the
aggregate of all charges which constitute interest under such laws that are
contracted for, reserved, taken, charged or received under this Agreement. In
determining whether or not the interest paid or payable, under any specific
contingency, exceeds the Highest Lawful Rate, the Borrower and the Lender shall,
to the maximum extent permitted under applicable law, (a) treat all Loans as but
a single extension of credit (and Borrower and the Lender agree that such is the
case and that provision herein for multiple Loans and Notes is for convenience
only); (b) characterize any nonprincipal payment as an expense, fee or premium
rather than as interest; (c) exclude voluntary prepayments and the effects
thereof, and (d) ”spread” the total amount of interest throughout the entire
contemplated term of the Loans. The Lender and the Borrower agree that Chapter
346 of the Texas Finance Code shall not apply to this Agreement, the Note, any
Loan or any Letter of Credit. The provisions of this Section shall control over
all other provisions of the Credit Documents which may be in apparent conflict
herewith.


 
-13-

--------------------------------------------------------------------------------

 
8.7 Captions.  The headings and captions appearing in the Credit Documents have
been included solely for convenience and shall not be considered in construing
the Credit Documents.


8.8 Expenses.  Any provision to the contrary notwithstanding, and whether or not
the transactions contemplated by this Agreement shall be consummated, the
Borrower shall pay on demand all out-of-pocket expenses (including, without
limitation, the fees and expenses of counsel for the Lender) in connection with
(a) the negotiation, preparation, execution, filing, recording, refiling,
re-recording, modification, supplementing and waiver of the Credit Documents;
(b) the realizing upon the Collateral and all costs and expenses relating to the
Lender’s exercising any of its rights and remedies under any Credit Document or
at law, and (c) the performance by the Lender (in the applicable Obligor’s name
or in the name of the Lender) of any agreement, covenant or obligations of any
Obligor under the Credit Documents which such Obligor has not performed, in each
case including all appraisal fees, consulting fees, filing fees, taxes,
brokerage fees and commissions and Uniform Commercial Code search fees; but (x)
no right or option granted by an Obligor to the Lender pursuant to any Credit
Document shall be deemed to impose or admit a duty on the Lender to supervise,
monitor or control any aspect of the character or condition of any of the
Collateral or any operations conducted in connection with it for the benefit of
any Obligor or any other Person, and (y) the performance by the Lender of an
agreement, covenant or obligation of any Obligor under any Credit Document which
such Obligor has not performed shall not be considered or constitute a cure of
such default or a waiver of the Lender’s right at any time after an Event of
Default to exercise its rights and remedies under the Credit Documents and
applicable law. If the Lender makes a payment in satisfaction of an agreement,
covenant or obligation of any Obligor under any Credit Document which such
Obligor has not performed, then the Lender shall be fully and automatically
subrogated to all of the rights of the Person receiving such payment. Interest
shall accrue on all such expenses from the date of written demand therefor at
the Past Due Rate if such expenses are not reimbursed within 15 days after such
date of demand. The obligations of the Borrower under this and the following
Section shall survive the termination of this Agreement and/or the payment of
the Note.


8.9 Indemnification.  The Borrower agrees to indemnify, defend and hold the
Lender and its shareholders, directors, officers, employees and agents harmless
from and against any and all loss, liability, obligation, damage, penalty,
judgment, claim, deficiency and expense (including interest, penalties,
attorneys’ fees and amounts paid in settlement) to which such Person may become
subject arising out of or based upon the Credit Documents any Loan or any Letter
of Credit, WHETHER THROUGH THE ACTUAL OR ALLEGED NEGLIGENCE OF SUCH PERSON OR
OTHERWISE, except and to the extent caused by the gross negligence, willful
misconduct or bad faith of the Person otherwise so indemnified.


8.10 Entire Agreement.  The Credit Documents embody the entire agreement between
the Borrower and the Lender and supersede all prior proposals, agreements and
understandings relating to the subject matter hereof.


8.11 Severability.  If any provision of any Credit Document shall be invalid,
illegal or unenforceable in any respect under any applicable law, the validity,
legality and enforceability of the remaining provisions shall not be affected or
impaired thereby. Each waiver in the Credit Documents is subject to the
overriding and controlling rule that it shall be effective only if and to the
extent that (a) it is not prohibited by applicable law and (b) applicable law
neither provides for nor allows any material sanction to be imposed against the
Lender for having bargained for and obtained it.


 
-14-

--------------------------------------------------------------------------------

 
8.12 Disclosures.  Every reference in the Credit Documents to disclosures of the
Borrower to the Lender, to the extent that such references refer to disclosures
at or before the execution of this Agreement, shall be deemed strictly to refer
only to written disclosures delivered to the Lender in an orderly manner
concurrently with the execution hereof.


THE CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.



       
SANDERS MORRIS HARRIS GROUP, INC.,
a Texas corporation
 
   
   
    By:   /s/ Ben T. Morris  

--------------------------------------------------------------------------------

 
Ben T. Morris
Chief Executive Officer

 

       
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
a national banking association
 
   
   
    By:   /s/ Kevin K. Rech  

--------------------------------------------------------------------------------

 
Kevin K. Rech
Senior Vice President
   

Exhibit A - Note
Exhibit B - Request for Loan
Exhibit C - Legal Opinion
Exhibit D - Certificate of No Default


Schedule 1 - Existing Letters of Credit


Appendix I - Subsidiaries

 
-15-

--------------------------------------------------------------------------------

 